Citation Nr: 0705174	
Decision Date: 02/22/07    Archive Date: 02/27/07

DOCKET NO.  03-01 815	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to a disability rating in excess of 30 percent 
for pseudofolliculitis barbae.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Kevin L. Bickel, Associate Counsel






INTRODUCTION

The veteran served on active duty from May 1988 to November 
1991 and June 1997 to July 1999. 

This matter is before the Board of Veterans' Appeals (Board) 
following a Board Remand in October 2005.  This matter was 
originally on appeal from a May 2001 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois, which, in pertinent part, continued a 
noncompensable disability rating for pseudofolliculitis 
barbae.  In January 2004, the Board remanded the veteran's 
claim to ensure compliance with the Veterans Claims 
Assistance Act of 2000.  In October 2005, the claim was again 
remanded to provide the veteran an examination.  
Subsequently, a July 2006 decision by the Appeals Management 
Center increased the veteran's disability rating for 
pseudofolliculitis barbae, from 0 percent disabling to 30 
percent disabling effective July 15, 1999.  See AB v. Brown, 
6 Vet. App. 35 (1993) (After the veteran has perfected his 
appeal, a subsequent rating decision awarding a higher 
rating, but less than the maximum available benefit, does not 
abrogate the pending appeal).  The veteran relocated to 
Kentucky and his claim is now under the jurisdiction of the 
RO in Louisville, Kentucky.


FINDING OF FACT

The veteran's pseudofolliculitis barbae is manifested by 
scarring from lesions located on both sides of the neck below 
the jaw and anterior to the ears measuring 9 x 5 centimeters 
(20 to 40 percent of exposed areas affected) which causes 
itching and burning; the scarring is painful, tender on 
palpation, elevated, discolored, inflexible, and causes 
occupational impairment.  



CONCLUSION OF LAW

The criteria for a rating in excess of 30 percent for 
pseudofolliculitis barbae have not been met.  38 U.S.C.A. §§ 
1155, 5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 4.1, 4.2, 
4.3, 4.7, 4.118, Diagnostic Codes 7800-7806, 7813 (2002), 
7800-7806, 7813 (2006). 


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, every piece 
of evidence submitted by the veteran or on his behalf.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claim.  The 
veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the appellant).  

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Pursuant to the October 2005 Board Remand, the veteran 
underwent a VA examination in June 2006 and the RO obtained 
an opinion on the nature and severity of his service-
connected condition.  Because of the foregoing, the Board 
finds that there has been substantial compliance with the 
Board's October 2005 Remand.  See Dyment v. West, 13 Vet. 
App. 141 (1999).

Disability ratings generally

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities, found 
in 38 C.F.R., Part 4.  The rating schedule is primarily a 
guide in the evaluation of disability resulting from all 
types of diseases and injuries encountered as a result of or 
incident to military service.  The ratings are intended to 
compensate, as far as can practicably be determined, the 
average impairment of earning capacity resulting from such 
diseases and injuries and their residual conditions in 
civilian occupations.  See 38 U.S.C.A. § 1155 (West Supp. 
2005); 38 C.F.R. § 4.1 (2006).  Where there is a question as 
to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria for that rating.  See 38 
C.F.R. § 4.7 (2006).

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  See 38 C.F.R. 
§§ 4.1, 4.2, 4.41 (2006).  Consideration of the whole-
recorded history is necessary so that a rating may accurately 
reflect the elements of disability present.  See 38 C.F.R. § 
4.2 (2006); Peyton v. Derwinski, 1 Vet. App. 282 (1991).  
While the regulations require review of the recorded history 
of a disability by the adjudicator to ensure a more accurate 
evaluation, the regulations do not give past medical reports 
precedence over the current medical findings.  

Where an increase in the disability rating is at issue, the 
present level of the veteran's disability is the primary 
concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).


In general, all disabilities, including those arising from a 
single disease entity, are rated separately, and all 
disability ratings are then combined in accordance with 38 
C.F.R. § 4.25.  However, the evaluation of the same 
"disability" or the same "manifestations" under various 
diagnoses is not allowed.  38 C.F.R. § 4.14.  A claimant may 
not be compensated twice for the same symptomatology as "such 
a result would overcompensate the claimant for the actual 
impairment of his earning capacity."  Brady v. Brown, 4 Vet. 
App. 203, 206 (1993) (interpreting 38 U.S.C.A. § 1155).  This 
would result in pyramiding, contrary to the provisions of 38 
C.F.R. § 4.14.  However, if a veteran has separate and 
distinct manifestations attributable to the same injury, they 
should be compensated under different diagnostic codes.  See 
Esteban v. Brown, 6 Vet. App. 259 (1994); Fanning v. Brown, 4 
Vet. App. 225, 230 (1993).
  
At the June 2006 examination, the veteran reported that the 
date of onset of pseudofolliculitis barbae was in 1993.  He 
first noticed slight irritation and bumps on the skin of the 
neck.  After noticing the bumps, he changed from using an 
electric shaver to a razor.  While this at first helped, the 
bumps and itching gradually worsened over time.  He 
essentially contends that the symptomatology associated with 
this condition is more severe than is contemplated by the 
currently assigned rating.   

During the pendency of this claim, the criteria for rating 
skin disabilities were revised (effective August 30, 2002).  
The Board will evaluate the veteran's claim under both the 
criteria in the VA Schedule for Rating Disabilities in effect 
at the time of his filing and the current regulations in 
order to ascertain which version would accord him the highest 
rating.  According to VAOPGCPREC 7-2003 (Nov. 19, 2003), in 
Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003), the 
Federal Circuit overruled Karnas v. Derwinski, 1 Vet. App. 
308 (1991), to the extent it conflicts with the precedents of 
the United States Supreme Court (Supreme Court) and the  
Federal Circuit.  Karnas is inconsistent with Supreme Court 
and Federal Circuit precedent insofar as Karnas provides 
that, when a statute or regulation changes while a claim is 
pending before VA or a court, whichever version of the 
statute or regulation is most favorable to the claimant will 
govern unless the statute or regulation clearly specifies 
otherwise.  Accordingly, the rule adopted in Karnas no longer 
applies in determining whether a new statute or regulation 
applies to a pending claim.  

However, none of the above cases or General Counsel opinions 
prohibits the application of a prior regulation to the period 
on or after the effective date of a new regulation.  Thus, 
the rule that the veteran is entitled to the most favorable 
of the versions of a regulation that was revised during his 
appeal allows application of the prior versions of the 
applicable diagnostic codes to the period on or after the 
effective dates of the new regulations. 

The Board must consider whether a compensable rating can be 
granted under all potentially applicable diagnostic codes.  
See Butts v. Brown, 5 Vet. App. 532, 538 (1993) (assignment 
of a particular Diagnostic Code is "completely dependent on 
the facts of a particular case.").  One Diagnostic Code may 
be more appropriate than another based on such factors as an 
individual's relevant medical history, the current diagnosis 
and demonstrated symptomatology.

The RO granted a 30 percent disability rating under 
Diagnostic Code (DC) 7813-7806 from July 15, 1999.  38 C.F.R. 
§ 4.118 (effective prior to August 30, 2002).  Under the 
former version of Diagnostic Code 7813, effective prior to 
August 30, 2002, dermatophytosis is be rated as disfigurement 
of the head, face, or neck; scars; or dermatitis depending 
upon the predominant disability.  Based on this, the veteran 
has been rated under Diagnostic Code 7806 for eczema.  38 
C.F.R. § 4.118, Diagnostic Code 7813 (effective prior to 
August 30, 2002).

Prior to August 30, 2002, Diagnostic Code 7806 provided that 
a 0 percent evaluation would be assigned for slight, if any, 
exfoliation, exudation or itching, if on a nonexposed surface 
or small area.  A 10 percent evaluation would be assigned for 
eczema where there is exfoliation, exudation or itching, if 
involving an exposed surface or extensive area.  A 30 percent 
evaluation would be assigned with constant exudation or 
itching, extensive lesions, or marked disfigurement.  A 50 
percent evaluation would be assigned with ulceration or 
extensive exfoliation or crusting, and systemic or nervous 
manifestations, or being exceptionally repugnant.  38 C.F.R. 
§ 4.118, Diagnostic Code 7806 (2002).    

Under the current version of Diagnostic Code 7813, effective 
August 30, 2002, dermatophytosis is to be rated as 
disfigurement of the head, face, or neck (Diagnostic Code 
7800), scars (Diagnostic Codes 7801, 7802, 7803, 7804, or 
7805), or dermatitis (Diagnostic Code 7806), depending upon 
the predominant disability.  38 C.F.R. § 4.118, Diagnostic 
Code 7813 (2006).

From August 30, 2002, Diagnostic Code 7806 provides that a 
zero percent evaluation will be assigned for dermatitis or 
eczema where less than 5 percent of the entire body or less 
than 5 percent of exposed areas affected, and; no more than  
topical therapy required during the past 12-month period.  A 
10 percent evaluation will be assigned for dermatitis or 
eczema where at least 5 percent, but less than 20 percent, of 
the entire body, or at least 5 percent, but less than 20 
percent, of exposed areas affected, or; intermittent systemic 
therapy such as corticosteroids or other immunosuppressive 
drugs required for a total duration of less than six weeks 
during the past 12-month period.  A 30 percent evaluation 
will be assigned where 20 to 40 percent of the entire body or 
20 to 40 percent of the exposed areas affected, or; systemic 
therapy such as corticosteroids or other immunosuppressive 
drugs required for a total duration of six weeks or more, but 
not constantly, during the past 12-month period.  A 60 
percent evaluation will be assigned where more than 40 
percent of the entire body or more than 40 percent of exposed 
areas affected, or; constant or near-constant systemic 
therapy such as corticosteroids or other immunosuppressive 
drugs required during the past 12-month period.  38 C.F.R. § 
4.118, Diagnostic Code 7806 (2006). 

From August 30, 2002, Diagnostic Code 7800 rates scars which 
cause disfigurement of the head, face and neck; Diagnostic 
Code 7801 applies to scars, other than head, face, or neck, 
that are deep or that cause limited motion; Diagnostic Code 
7802 sets forth the criteria for rating scars, other than the 
head, face or neck that are superficial and do not cause 
limited motion, that occupy an area or areas of 144 square 
inches (929 square centimeters) or greater; Diagnostic Code 
7803 sets forth the criteria for rating scars that are 
superficial and unstable; Diagnostic Code 7804 sets forth the 
criteria for rating scars that are superficial and painful on 
examination; and Diagnostic Code 7805 sets forth the criteria 
for scars that cause limitation of motion.  See 38 C.F.R. §§ 
4.118, Diagnostic Codes 7800-7805 (2006).  
   
The Board notes the RO considered the criteria for rating 
various skin disorders prior to and after August 30, 2002, 
under Diagnostic Code 7806, and Diagnostic Codes 7800-7805 
after August 30, 2002, in the July 2006 supplemental 
statement of the case (SSOC).  Therefore, there is no 
prejudice to the veteran by the Board also considering these 
criteria. 

Following a review of the available evidence in this case, 
and the applicable laws and regulations, it is the Board's 
conclusion that the evidence does not support a disability 
rating in excess of 30 percent under the "old" or "new" 
evaluation criteria for Diagnostic Code 7806 since July 15, 
1999. 

The veteran's service medical records show that the veteran 
was diagnosed with pseudofolliculitis barbae in service which 
was manifested by a facial rash and multiple papules and 
pustules in the beard area.  While subsequent to service the 
condition has been noted on VA examinations and outpatient 
treatment records, the only medical evidence which would 
allow the Board to adequately evaluate the veteran's current 
condition is found in the June 2006 VA examination report.  
The Board notes that the veteran was diagnosed with 
pseudofolliculitis barbae at a VA skin examination in January 
2000.  The examiner found that the veteran has hyperpigmented 
flesh colored papules on the anterior neck line with few 
inflammatory papules.  This is the only finding that can be 
clearly attributed to his pseudofolliculitis barbae.  The 
January 2000 VA examination report appears to focus solely on 
the dermatitis found on the veteran's arms, chest and back.  
Consequently, the Board must rely on findings of the June 
2006 VA examination report to evaluate the nature and 
severity of the veteran's pseudofolliculitis barbae. 

The June 2006 VA examination report indicates that the 
examiner found scarring from the lesions located on both 
sides of the neck below the jaw and anterior to the ears.  At 
the examination, the veteran reported constant symptomatology 
which includes abnormal sensation, crusting, itching, peeling 
skin, pimples, rash and pain.  The veteran noted that he 
mainly experiences skin itching and burning in the affected 
areas.  The examiner reported that the scarring was 5 x 9 
centimeters and opined that the percent of exposed areas 
affected was between 20 percent and 40 percent with less than 
5 percent of the total body affected.  The examiner noted 
tenderness on palpation, elevation of scarring, 
discoloration, and inflexibility.  The examiner also reported 
that the veteran said that the scarring caused limitation of 
motion because the veteran found it difficult to move the 
neck from side to side.  The examiner found no soft tissue 
damage, no skin ulceration or breakdown over the scar, no 
depression over scar, and no disfigurement of the head, face 
or neck.  The June 2006 VA examination report indicates that 
the disorder is treated with steroid cream/ointment, 
analgesic cream, and chlorhexidine topical liquid on a daily 
basis.  In addition, the veteran uses vasoline occasionally 
two to three times per week for the crusts.  

The examiner concluded that the veteran's pseudofolliculitis 
barbae has significant effects on the veteran's occupation.  
The veteran indicated that he works for the DOD as a tank 
mechanic.  The examiner explained that the veteran's 
pseudofolliculitis barbae causes decreased mobility, pain, 
and disfigurement which causes increased absenteeism because 
the veteran reported that his condition  sometimes becomes so 
painful that he can not move his neck.  According to the 
veteran, his activities are primarily limited by pain.  

The veteran's symptoms as evaluated under the prior version 
of Diagnostic Code 7806 do not yield a rating in excess of 30 
percent since July 15, 1999.  In order to warrant a 50 
percent disability rating, the next highest rating, under the 
"old" criteria the evidence must demonstrate ulceration or 
extensive exfoliation or crusting, and systemic or nervous 
manifestations, or exceptionally repugnant.  While the June 
2006 VA examination report indicates that the veteran's 
pseudofolliculitis barbae was evidenced by symptoms of 
crusting, a 50 percent rating is not warranted because the 
veteran's skin disorder was not manifested by symptoms of 
systemic or nervous manifestations or being exceptionally 
repugnant.  In addition, the June 2006 VA examination report 
did not show ulceration or extensive exfoliation.  Further, 
there is no medical evidence of record that indicates that 
the veteran's service-connected disorder is exceptionally 
repugnant or was exceptionally repugnant at any time since 
July 15, 1999.  In light of the fact that the medical 
evidence of record does not indicate that the veteran 
experienced nervous manifestations associated with his 
pseudofolliculitis barbae or that the veteran's condition was 
exceptionally repugnant, the Board finds that the veteran's 
symptoms do not warrant a rating in excess of 30 percent 
under the prior version of Diagnostic Code 7806.     

Turning to the current version of Diagnostic Code 7806, the 
Board finds that a rating in excess of 30 percent is not 
warranted.  In order to receive a 60 percent rating, the next 
highest rating, the evidence must show more than 40 percent 
of the entire body or more than 40 percent of exposed areas 
are affected, or; constant or near-constant systemic therapy 
such as corticosteroids or other immunosuppressive drugs 
required during the past 12-month period.  In this instance, 
while the medical evidence of record indicates that the 
veteran takes steroid cream/ointment on a constant or near 
constant basis, it does not indicate that the veteran was 
treated with constant or near-constant systemic therapy such 
as corticosteroids or other immunosuppressive drugs during 
the past 12-month period for his pseudofolliculitis barbae.  
In addition, the medical evidence does not indicate that more 
than 40 percent of the veteran's entire body or that more 
than 40 percent of the exposed area, his face and neck, are 
affected by this condition.  The June 2006 VA examination 
report indicates that between 20 percent and 40 percent of 
the veteran's face and neck are affected and less than 5 
percent of his total body is affected by this disorder.  
Consequently, the veteran is not entitled to a rating in 
excess of 30 percent under the present criteria for 
Diagnostic Code 7806.  See 38 C.F.R. §§ 4.118, Diagnostic 
Codes 7806 (2006).

In light of all applicable evidence, the veteran is not 
entitled to a disability rating in excess of 30 percent under 
the "old" or "new" criteria for Diagnostic Code 7806 for 
Dermatitis or eczema.  38 C.F.R. §§ 4.118, Diagnostic Codes 
7806 (2002), 7806 (2006).    

That does not, however, end the inquiry.  The veteran is 
seeking a higher rating and the issue of the evaluation to be 
assigned all manifestations of the service-connected 
disability is reasonably raised in the record and is 
inextricably intertwined with the claim for a higher rating 
before the Board.  Accordingly, consideration will be given 
to whether any separate evaluations should be assigned under 
other applicable Diagnostic Codes.  See Esteban, supra; 38 
C.F.R. § 4.14 (2006).

Diagnostic Code 7813 (effective August 30, 2002) also 
provides the option of rating the pseudofolliculitis barbae 
as disfigurement of the head, face, or neck (under Diagnostic 
Code 7800), or as scars (Diagnostic Codes 7801, 7802, 7803, 
7804, or 7805), depending upon the predominant disability.  
See 38 C.F.R. §§ 4.118, Diagnostic Codes 7813 (2006).  In 
other words, the veteran cannot receive ratings for the skin 
condition under Diagnostic Code 7806 and a code pertinent to 
scars; it will be one rating or the other, depending on which 
symptom is worse.

Here, the Board finds that the veteran is not entitled to a 
rating in excess 30 percent pursuant to Diagnostic Codes 
7800-7805.  The current version of the Diagnostic Code for 
7801 is inapplicable as this Code applies to scars other than 
on the head, face, or neck that are deep or that cause 
limited motion.  The veteran's scars are on the face and 
neck.  Because the veteran is already receiving a 30 percent 
disability rating under Diagnostic Code 7806, the veteran 
would not be entitled to a higher rating even if he met the 
criteria under Diagnostic Codes 7802-7804 because the maximum 
rating under these diagnostic codes is 10 percent.  See 38 
C.F.R. § 4.14 (the evaluation of the same disability under 
various diagnoses is to be avoided).  

A rating could be assigned for a scar which causes 
disfigurement of the head, face, or neck.  Pursuant to 
Diagnostic Code 7800, disfigurement of the head, face, or 
neck, a 50 percent rating, the next highest rating, is 
warranted for scars with visible or palpable tissue loss and 
either gross distortion or asymmetry of two features or 
paired sets of features (nose, chin, forehead, eyes 
(including eyelids), ears (auricles), cheeks, lips), or; with 
four or five characteristics of disfigurement.  The eight 
characteristics of disfigurement for the purposes of 
evaluation are: scar 5 or more inches (13 or more cm.) in 
length; scar at least one-quarter inch (0.6 cm) wide at 
widest part; surface contour of scar elevated or depressed on 
palpation; scar adherent to the underlying tissue; skin hypo-
or hyper-pigmented in an area exceeding six square inches (39 
sq. cm); skin texture abnormal (irregular, atrophic, shiny, 
scaly, etc) in an area exceeding six square inches (39 sq. 
cm); underlying soft tissue missing in an area exceeding six 
square inches (39 sq. cm); or skin indurated and inflexible 
in an area exceeding six square inches (39 sq. cm).  38 
C.F.R. § 4.118, DC 7800, Note (1).    

In this instance, the Board finds that a 50 percent 
disability rating is not warranted under Diagnostic Code 7800 
because the medical evidence of record does not indicate that 
the veteran has experienced visible or palpable tissue loss 
on account of his pseudofolliculitis barbae.

Lastly, a rating could be assigned for a scar which causes 
limitation of function.   Under the current Diagnostic Code 
7805, other scars are rated on limitation of function of the 
affected part.  See 38 C.F.R. §§ 4.118, Diagnostic Code 7805 
(2006).  While the examiner at June 2006 VA medical 
examination indicated that the veteran reported that he 
sometimes experiences decreased mobility because he can't 
move his neck on account of pain, the examiner did not 
indicate that there was clinical evidence of limitation of 
motion at the examination.  Consequently, a rating in excess 
of 30 percent is not warranted under Diagnostic Code 7805.      
     
The Board has examined the medical evidence.  Since the 
medical evidence does not show that any of the criteria have 
been met for a disability rating in excess of 30 percent 
since July 15, 1999, the evidence is against the veteran's 
claim.  The Board sympathizes with the veteran's situation 
and the fact that he has had to experience the unpleasant 
symptomatology associated with pseudofolliculitis barbae; 
however, there are simply no provisions that support the 
awarding of a higher rating at this time.

In light of the foregoing, the Board finds that the 
preponderance of the evidence is against the claim, and the 
benefit of the doubt doctrine is not for application.  See 
generally Gilbert, 1 Vet. App. at 49; Ortiz  v. Principi, 274 
F. 3d 1361 (Fed. Cir. 2001).




Veterans Claims Assistance Act

With respect to the veteran's claim, VA has met all statutory 
and regulatory notice and duty to assist provisions.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326. 

Letters dated February 2004, September 2004, December 2004, 
and March 2005 fully satisfied the duty to notify provisions.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) (1); Quartuccio 
v. Principi, 16 Vet. App. 183, 187 (2002).  Although these 
letters were not sent prior to initial adjudication of the 
veteran's claim, this was not prejudicial to him, since he 
was subsequently provided adequate notice, and the claim was 
readjudicated and supplemental statement of the case (SSOC) 
was provided to the veteran in January 2005 and July 2006.  
The veteran was aware that it was ultimately his 
responsibility to give VA any evidence pertaining to his 
claim.  The September 2004 letter told him to provide any 
relevant evidence in his possession.  See Pelegrini v. 
Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  
Moreover, there was no allegation from the claimant that he 
has any evidence in his possession that is needed for a full 
and fair adjudication of his claim. 
  
Since the RO assigned the 30 percent disability rating at 
issue here for the veteran's service-connected disability, 
and the Board has concluded that the preponderance of the 
evidence is against assigning a higher rating, there is no 
question as to an effective date to be assigned, and no 
further notice is needed.  See Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).

The claimant has not alleged that VA failed to comply with 
the notice requirements of the VCAA, and he was afforded a 
meaningful opportunity to participate effectively in the 
processing of his claim.
  
The veteran's service medical records and VA medical 
treatment records have been obtained, to the extent requested 
and available.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  
There is no indication in the record that any additional 
evidence, relevant to the issues decided herein, is available 
and not part of the claims file.

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim, as defined by law.  
In light of the fact that the veteran was afforded a VA 
examination in June 2006, the Board finds that an additional 
examination or medical opinion is unnecessary to support the 
veteran's claim.  The June 2006 VA examination is thorough 
and adequate upon which to base a decision.  The duty to 
assist does not require that a claim be remanded solely 
because of the passage of time since an otherwise adequate VA 
examination was conducted.  VAOPGCPREC 11-95.

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
Apr. 5, 2006).  


ORDER

Entitlement to a disability rating in excess of 30 percent 
for pseudofolliculitis barbae is denied. 



_____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


